UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

DAVID, previously and legally known as
David J. Forjan, formerly known as David J.
Forjan,

                                  Plaintiff,
         -v-                                        3:19-CV-64
                                                    (DNH/DEP)

THE U.S. ENVIRONMENTAL PROTECTION
AGENCY; ANDREW WHEELER, Acting
Administrator, U.S. EPA; RICHARD KEIGWIN,
JR., Director, U.S. EPA Office of Pesticide
Programs; and PETER D. LOPEZ, Regional
Administrator, U.S. EPA,

                         Defendants.
--------------------------------

APPEARANCES:

DAVID
Plaintiff pro se
2633 State Route 17C
Barton, NY 13734


DAVID N. HURD
United States District Judge

                                   DECISION and ORDER

         Pro se plaintiff David, previously and legally known as David J. Forjan, and

formerly known as David J. Forjan, brought this civil action against the United States

Environmental Protection Agency and three high ranking officials employed by that agency.

On January 29, 2019, the Honorable David E. Peebles, United States Magistrate Judge,

advised by Report-Recommendation that plaintiff's complaint be dismissed but that he be

granted leave to replead. Plaintiff has filed timely objections to the Report-Recommendation.
         Based upon a de novo review of the portions of the Report-Recommendation to

which plaintiff objected, the Report-Recommendation is accepted in part and rejected in part.

See 28 U.S.C. § 636(b)(1). Generally, when the court dismisses a pro se complaint sua

sponte, the court should afford the plaintiff the opportunity to amend at least once; however,

leave to re-plead may be denied where any amendment would be futile. Ruffolo v.

Oppenheimer & Co., 987 F.2d 129, 131 (2d Cir. 1993). Here, any amendment would be

futile and no amendment will be permitted. The complaint will be dismissed in its entirety.

         Therefore, it is

         ORDERED that

         The complaint is DISMISSED in its entirety.

         The Clerk is directed to enter judgment accordingly and close the file.

         IT IS SO ORDERED.




Dated: February 28, 2019
       Utica, New York.




                                             -2-
